t c summary opinion united_states tax_court leonard salesky petitioner v commissioner of internal revenue respondent docket no 20376-04s filed date leonard salesky pro_se james n beyer for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’ sec_2002 federal_income_tax the sole issue for decision is whether petitioner is entitled to deduct attorney’s fees paid in as alimony pursuant to sec_71 we hold that he is not background this case was submitted fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioner was incarcerated at the south woods state prison in bridgeton new jersey petitioner was married to anna l salesky although the underlying record is silent as to the actual dates of their marriage and separation ms salesky filed a petition seeking the dissolution of the marriage in the superior court of new jersey chancery division - family part burlington county new jersey on date the court ordered petitioner to contribute the sum of dollar_figure directly to the law firm of domers bonamassa p c as and for ms salesky’s counsel’s fees in connection with the underlying divorce proceeding paragraph of the order provided defendant shall contribute the sum of dollar_figure as and for plaintiff’s counsel fees to date in the above captioned matter said amount shall be paid within days directly to the law firm of domers bonamassa p c the order was silent as to the tax treatment of the payment or whether petitioner’s obligation to pay ms salesky’s attorney’s fees would terminate upon her death petitioner paid domers bonamassa p c dollar_figure in petitioner timely filed hi sec_2002 federal_income_tax return as a married individual filing separately petitioner and ms salesky did not live together in petitioner claimed an alimony deduction on line 33a of hi sec_2002 return of dollar_figure respondent disallowed dollar_figure of the amount claimed on line 33a this was the only adjustment that respondent made to petitioner’ sec_2002 return discussion the commissioner’s determinations are presumed correct and taxpayers generally bear the burden of proving otherwise 290_us_111 accordingly petitioner bears the burden of proving that respondent’s determination in the notice_of_deficiency is erroneous see rule a welch v helvering supra pincite taxation of alimony an individual may deduct from his or her income the payments he or she made during a taxable_year for alimony or separate_maintenance sec_215 conversely the recipient of alimony or separate_maintenance payments must include those payments when calculating his or her gross_income sec_61 sec_71 defines alimony_or_separate_maintenance_payment as any payment in cash if a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse any portion of a payment that fails to meet any one of the four provisions a through d as enumerated in sec_71 is not alimony and accordingly is not deductible by petitioner ribera v commissioner tcmemo_1997_38 was affd without published opinion 139_f3d_907 9th cir sec_71 defines a divorce_or_separation_instrument as a a decree of divorce or separate_maintenance or a written instrument incident to such a decree b a written_separation_agreement or c a decree not described in subparagraph a requiring a spouse to make payments for the support or maintenance of the other spouse characterization of attorney’s fees payment petitioner argues that he is entitled to an alimony deduction for the dollar_figure paid as attorney’s fees to ms salesky’s counsel because the payment satisfies the requirements of sec_71 respondent concedes that while the payment does meet sec_71 through c it fails to satisfy sec_71 because petitioner would have remained liable to pay the fees in the event of ms salesky’s death the order directing petitioner to pay ms salesky’s attorney’s fees did not provide whether petitioner’s responsibility to make the payment would terminate in the event of ms salesky’s death when an order does not specify whether an obligation to make such a payment would cease upon the death of the payee spouse the court must turn to the applicable state law to resolve whether the death of a payee spouse would terminate the obligation imposed by the order 407_f3d_186 3d cir interpreting new jersey law and quoting i r s notice_87_9 1987_1_cb_422 the termination of liability need not be expressly stated in the instrument if the termination would occur by operation of state law affg tcmemo_2003_163 new jersey state law is clear that a spouse’s obligation pursuant to a divorce_or_separation_instrument to pay attorney’s fees will survive the death of an ex-spouse williams v williams n j the court in williams concluded that although counsel fees and costs are awarded to the litigant they properly ‘belong’ to counsel id pincite therefore an attorney has a vested interest in the receipt of fees and costs from the payor spouse irrespective of whether or not the payee spouse dies before entry of a final divorce decree furthermore this court has consistently held that when state law provides that a spouse’s obligation to pay attorney’s fees survives the death of the payee spouse and the divorce or separation agreement is otherwise silent then payment of attorney’s fees and costs will not constitute alimony pursuant to sec_71 see eg zinsmeister v commissioner tcmemo_2000_364 affd 21_fedappx_529 8th cir smith v commissioner tcmemo_1998_166 ribera v commissioner tcmemo_1997_38 accordingly because petitioner was liable to pay and in fact did pay dollar_figure as and for ms salesky’s attorney’s fees and because petitioner would have been liable to pay the fees even in the event of ms salesky’s death the payment cannot be alimony pursuant to sec_71 nor can petitioner take a deduction for the payment under sec_215 finally it is of no legal consequence that petitioner satisfied his obligation to pay ms salesky’s attorney’s fees while she was still alive or that she was alive at the time the underlying petition was filed the dispositive question is whether or not petitioner would have remained under an obligation to pay the fees had ms salesky died clearly under new jersey law petitioner would be liable to pay the attorney’s fees since we have already determined that petitioner would have been obligated to pay the fees petitioner’s argument that the payment should be categorized as alimony because ms salesky was still alive at the time it was made is without merit and will not be afforded further consideration reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
